UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2011 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock New York Tax-Free Income Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 97.19% (Cost $56,828,765) New York 83.41% Albany Parking Authority Auto Parking Revenue, Prerefunded to 7-15-11, Series A 5.625 07/15/25 $385,000 396,589 Albany Parking Authority Auto Parking Revenue, Series A 5.625 07/15/25 365,000 366,920 Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07/15/43 1,000,000 986,290 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07/01/40 1,000,000 874,370 City of New York, Series B 5.250 12/01/17 1,500,000 1,554,990 City of New York, Series E-1 6.250 10/15/28 500,000 554,930 Herkimer County Industrial Development Agency Flots Adult Home, Series A 5.500 03/20/40 975,000 974,678 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04/01/39 1,500,000 1,539,900 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05/01/33 1,000,000 1,070,500 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11/15/28 1,000,000 1,032,560 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11/15/34 1,750,000 1,711,815 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01/01/16 1,000,000 1,015,740 Nassau County Industrial Development Agency North Shore Health Systems Project, Series A 6.250 11/01/21 275,000 277,120 New York City Industrial Development Agency 7 World Trade Center, Series A 6.250 03/01/15 2,000,000 1,999,980 New York City Industrial Development Agency Airis JFK I LLC Project, Series A AMT 5.500 07/01/28 1,000,000 847,490 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10/01/28 1,000,000 770,570 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06/01/23 1,000,000 1,011,520 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11/01/27 1,000,000 962,300 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/21 1,000,000 1,019,040 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06/15/40 1,000,000 1,055,310 New York City Municipal Water Finance Authority Water Revenue, Series D Zero 06/15/20 2,000,000 1,414,820 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06/15/40 1,000,000 980,330 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 1,000,000 982,090 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 1,000,000 1,019,130 New York City Transitional Finance Authority Income Tax Revenue, Series A (Zero Coupon steps up to 14.000% on 11-1-11) Zero 11/01/29 1,000,000 989,760 1 John Hancock New York Tax-Free Income Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value New York (continued) New York Liberty Development Corp. 5.625 07/15/47 $1,000,000 $954,630 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04/01/17 1,225,000 1,412,805 New York State Dormitory Authority City University, Prerefunded to 7-1-11, Series A 5.250 07/01/31 130,000 132,159 New York State Dormitory Authority General Purpose, Series E 5.000 02/15/35 1,000,000 990,330 New York State Dormitory Authority Miriam Osborn Memorial Home Association, Series B (D) 6.875 07/01/25 750,000 754,425 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07/01/39 1,000,000 916,940 New York State Dormitory Authority North Shore Long Island Jewish Group, Prerefunded to 5-1-13 5.375 05/01/23 1,000,000 1,101,710 New York State Dormitory Authority Orange Regional Medical Center 6.125 12/01/29 750,000 707,288 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/41 1,000,000 1,002,900 New York State Dormitory Authority State University Education Facilities, Series A (D) 5.250 05/15/15 1,000,000 1,086,510 New York State Dormitory Authority State University Education Facilities, Series A 5.500 05/15/19 2,000,000 2,256,700 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06/15/34 1,000,000 1,005,320 Oneida County Industrial Development Agency Hamilton College Project, Series A (D) Zero 07/01/29 5,330,000 2,043,415 Onondaga County Industrial Development Agency AMT 6.125 01/01/32 1,000,000 862,160 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08/01/31 500,000 421,910 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 1,500,000 1,384,845 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/36 1,000,000 976,830 Suffolk County Industrial Development Agency Huntington Hospital Project, Series B 6.000 11/01/22 1,000,000 1,013,280 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01/01/21 1,500,000 1,869,285 Tsasc, Inc., Tobacco Settlement Prerefunded to 7-15-12, Series 1 5.500 07/15/24 670,000 707,741 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D) Zero 04/01/22 2,230,000 1,331,042 Westchester County Healthcare Corp. Senior Lien, Series A 6.000 11/01/30 1,150,000 1,136,810 Puerto Rico 10.50% Puerto Rico Aqueduct & Sewer Authority Water Revenue (D)(P) 11.227 07/01/11 1,000,000 1,038,900 Puerto Rico Public Building Authority Lease Revenue, Series A (D) 6.250 07/01/12 1,110,000 1,168,331 Puerto Rico Public Finance Corp. Prerefunded to 2-1-12, Series E 5.500 08/01/29 1,005,000 1,051,461 Puerto Rico Sales Tax Financing Authority Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 2,000,000 1,617,480 Puerto Rico Sales Tax Financing Corp. 5.000 08/01/35 1,000,000 886,630 2 John Hancock New York Tax-Free Income Fund As of 2-28-11 (Unaudited) Maturity Rate (%) date Par value Value Puerto Rico (continued) Puerto Rico Sales Tax Financing Corp., Series C 5.375 08/01/38 $500,000 $462,600 Virgin Islands 2.46% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,007,420 Virgin Islands Public Finance Authority, Series A1-1 5.000 10/01/29 500,000 453,245 Guam 0.82% Guam Government, Series A 5.750 12/01/34 500,000 486,695 Short-Term Investments 2.04% (Cost $1,211,000) Repurchase Agreement 2.04% Repurchase Agreement with State Street Corp. dated 2-28-11 at 0.010% to be repurchased at $1,211,000 on 3-1-11, collateralized by $1,235,000 Federal Home Loan Mortgage Corp., 1.250% due 9-30-13 (valued at $1,239,631 including interest) 1,211,000 1,211,000 Total investments (Cost $58,039,765) 99.23% Other assets and liabilities, net 0.77% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of the following companies: Insurance coverage As a % of total investments ACA Financial Guaranty Corp. 4.64% Ambac Financial Group, Inc. 4.25% National Public Finance Guarantee Corp. 7.08% (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At 2-28-11, the aggregate cost of investment securities for federal income tax purposes was $57,932,472. Net unrealized appreciation aggregated $929,067, of which $2,405,521 related to appreciated investment securities and $1,476,454 related to depreciated investment securities. 3 John Hancock New York Tax-Free Income Fund As of 2-28-11 (Unaudited) The portfolio had the following sector composition as a percentage of total net assets on 2-28-11: General Obligation Bonds 4% Revenue Bonds Education 14% Water & Sewer 11% Health Care 11% Development 8% Utilities 8% Airport 7% Transportation 5% Facilities 3% Tobacco 3% Pollution 1% Other Revenue 22% Short-Term Investments & Other 3% 4 Notes to the Schedule of Investments (unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
